DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. US PG-PUB 2013/0114078 A1 (hereafter Honda) in view of Tarr et al. US Pat 5,243,983 (hereafter Tarr).
As to claim 1: Honda discloses a method of making a spectroscopic measurement of a sample (W; see fig. 1 and ¶ 47) (¶ 47; because each of the structural and functional limitations of the claim are considered to be met as noted below, the method carried out by the structural and functional features disclosed in Honda and Tarr are considered to be making a method of making a spectroscopic measurement of a sample; see also MPEP §2111.02, Part II - because the following steps and structures are all met by the Honda and Tarr references as noted below, the recitation of “making a spectroscopic measurement” is considered to be an intended use), the method comprising:
emitting a sequence of pulses from a laser (2; see ¶ 48 which notes that the laser utilized is a pulsed laser);
illuminating the sample with the sequence of pulses (fig. 1A and see ¶ 50-51 which notes that the laser source 2 illuminates the sample and because the laser source 2 is pulsed as noted in ¶ 48, it is a sequence of pulses that carry out said illumination); and
detecting radiation transmitted, reflected, and/or scatted by the sample in response to the sequence of pulses with a detection system (102; fig. 1A and see ¶ 56 which notes that scattered light from the pulses laser is detected) having a low-pass cutoff frequency less than a pulse repetition frequency of the sequence of pulses (¶ 81 notes that the cutoff frequency of low-pass filters, such as 511a and 511b as disclosed in ¶ 80, may be made to be smaller than the pulse frequency of the laser light source 2).
Honda does not explicitly teach:
the laser is a single-mode laser.
Tarr teaches that non-invasive measurements may utilize single-mode lasers (col. 11, lines 1-13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the generic pulsed laser of Honda with a single-mode laser as suggested by Tarr because such lasers are capable of concentrating their power into narrow spectral lines which leads to an important in signal to noise ratio as noted in Tarr col. 111, lines 10-13 and thus would provide a more easily detected signal in the system of Honda.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. US PG-PUB 2013/0114078 A1 (hereafter Honda) in view of Tarr et al. US Pat 5,243,983 (hereafter Tarr) and Müller et al. US Pat 4,223,607 (hereafter Müller).
As to claim 2: Honda discloses a method of making a spectroscopic measurement of a sample (W; see fig. 1 and ¶ 47) (¶ 47; because each of the structural and functional limitations of the claim are considered to be met as noted below, the method carried out by the structural and functional features disclosed in Honda, Tarr, and Müller are considered to be making a method of making a spectroscopic measurement of a sample; see also MPEP §2111.02, Part II - because the following steps and structures are all met by the Honda, Tarr, and Müller references as noted below, the recitation of “making a spectroscopic measurement” is considered to be an intended use), the method comprising:
modulating a laser (2; fig. 1A) with a repetitive pulse sequence so as to cause the laser to emit a periodically pulsed laser beam (see ¶ 47 and 48; the laser is noted to operate in conjunction with a pulse dividing unit 8 that divides a pulse of the pulsed laser into a plurality of time-divided pulses and is thus considered to be modulated such that it has a repetitive pulse sequence that is periodically emitted), each period of the repetitive pulse sequence comprising a plurality of pulses (¶ 48 notes that the pulse dividing unit divides the single pulse of the laser into a plurality of time-divided pulses);
illuminating the sample (W) with the periodically pulsed laser beam (fig. 1A and see ¶ 50-51 which notes that the laser source 2 illuminates the sample and because the laser source 2 is pulsed as noted in ¶ 48, it is a sequence of pulses that carry out said illumination);
generating an electrical signal representing radiation reflected, scattered, transmitted, and/or emitted by the sample in response to the periodically pulsed laser beam (see ¶ 61 and 65 regarding the signals indicative of a measurement at the detecting unit 102 that is due to scattered radiation from the sample W in response to the periodically pulsed laser beam as noted in ¶ 60).
Honda does not explicitly teach:
the laser is a single-mode laser.
Tarr teaches that non-invasive measurements may utilize single-mode lasers (col. 11, lines 1-13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the generic pulsed laser of Honda with a single-mode laser as suggested by Tarr because such lasers are capable of concentrating their power into narrow spectral lines which leads to an important in signal to noise ratio as noted in Tarr col. 111, lines 10-13 and thus would provide a more easily detected signal in the system of Honda.
Honda as modified by Tarr does not explicitly teach:
bandpass filtering the electrical signal at a band centered on the pulse repetition frequency.
Müller teaches bandpass filtering an electrical signal at a band centered on a pulse repetition frequency (col. 4, lines 28-51).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Honda as modified by Tarr by bandpass filtering the electrical signal at a band centered on the pulse repetition frequency because such a bandpass filtering that is centered on the pulse repetition frequency of the source of an excitation can filter out undesirable frequencies that may arise through aging effects or tolerances of the involved optical components, such as noted in Müller col. 4, lines 49-67 and col. 5, lines 1-2. Accordingly, such a modification could lead to improvement of the detection of a signal by removing frequencies that can interfere with the electrical signals associated with positively detecting scattered radiation such as already disclosed in the invention of Honda.


References Cited but not Relied Upon
	As to references cited but not relied upon:
	Alfano et al. US Pat 6,560,478 B1 discloses a method and system for examining biological materials and appears pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        


/RANDY W GIBSON/Primary Examiner, Art Unit 2856